DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final Office Action is in response to the amendment filed on January 11th, 2021 for application no. 16/472,068 filed on June 20th, 2019. Claims 17-23 are pending. In the present amendment, claims 17-19, 21 and 23 are amended, and claims 1-16 and 24-32 are canceled.

Claim Objections
	Regarding Claim 23 (lines 3-4), please change the recitation “a flow control member” to - - [[a]] the flow control member - - as this feature is now recited in claim 17 (last clause).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –



Claims 17-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 6,206,163). Schneider was cited in the IDS filed November 15th, 2019.

	Regarding Claim 17, Schneider teaches a wet clutch assembly (Abstract - “friction device”), comprising: 
	a clutch drum (“clutch housing” 16); 
	a clutch chamber (“chamber” 44) formed within the clutch drum (16); 
	a clutch actuation piston (“piston” 42) movably disposed within the clutch drum (16) and configured to be actuated via a hydraulic pressure in the clutch chamber (44); 	and a fluid line (“pressure port” 46, “port” 58 and “central passage” 70) at least partially extending through the clutch actuation piston (42), 
	the fluid line (46, 58, 70) providing fluid communication with the clutch chamber (44) for filling the clutch chamber (44) via the fluid line (46, 58, 70); 
	a flow control member (70, 72 and both fluid ports seen in Examiner Fig. 1 below) comprised of an axial boring (“interior cavity” 72) in the clutch actuation piston (42) and first and second radially extending fluid ports (see Examiner Fig. 1) in the clutch actuation piston (42) in fluid communication with the axial boring (72), 
	wherein the first radially extending fluid port has a larger cross section than the second radially extending fluid port (see Examiner Fig. 1). 

    PNG
    media_image1.png
    353
    494
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Schneider

	Regarding Claim 18, Schneider teaches the wet clutch assembly according to claim 17, 
	wherein said flow control member (70, 72 and both fluid ports seen in Examiner Fig. 1 above) is movable relative to a section (58) of the fluid line (46, 58, 70) and configured to vary a cross section of said fluid line section (58) through movement of the clutch actuation piston (42) relative to the clutch drum (16). 
	As seen in Fig. 1 of Schneider, the cross section of the fluid line section (58) is completely open and in fluid communication with the first fluid port seen in Examiner Fig. 1. As the piston (42) moves left towards a disengaged state (Fig. 1 to Fig. 2), the cross section of the fluid line section (58) would decrease towards approximately zero.   

	Regarding Claim 22, Schneider teaches the wet clutch assembly according to claim 17, further comprising 
“clutch pack” 20) comprising a plurality of friction plates, 	wherein the clutch actuation piston (42) is configured to transfer the wet clutch assembly to an engaged state (Fig. 1) by compressing the clutch pack (20) including the friction plates and by forcing the friction plates into engagement (see Fig. 1), 
	the wet clutch assembly further comprising a biasing member (“biasing member” 48) 3Serial No. 16/472,069supported by the clutch drum (16), 
	the biasing member (48) configured to bias the clutch actuation piston (42) in a disengagement direction (left in Fig. 1) only when or only once the clutch actuation piston (42) compresses or at least partially compresses the clutch pack (20).  

	Regarding Claim 23, Schneider teaches the wet clutch assembly according to claim 22, further comprising 
	a clutch shaft (Fig. 1, inner shaft portion of 16) rigidly coupled to or integrally formed with the clutch drum (16), 
	wherein the fluid line (46, 58, 70) extends partially through the clutch shaft (shaft portion of 16) and 
	wherein a flow control member (70, 72 and both fluid ports seen in Examiner Fig. 1 above) is rigidly coupled to or integrally formed with the clutch actuation piston (42).

Response to Arguments
The Applicant's arguments filed January 11th, 2021 are in response to the Office Action mailed October 27th, 2020. The Applicant's arguments have been fully considered.
Regarding Claim 19, Applicant’s amendment has clarified the invention. As such, the relevant 112(d) rejections previously indicated in the last Office Action are withdrawn.
Claim 17, Applicant has recited features that distinguish from those taught by the prior art of Snoy (US 3,243,026) and Downs (US 4,664,242); however, the claimed invention is still anticipated by the prior art of record. See detailed and relevant rejections presented above.

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II

Art Unit 3659



/J.J.T./Examiner, Art Unit 3659